


Exhibit 10.46

 

[g201914km01i001.jpg]

 

August 2, 2013

 

Michelle Stacy
Green Mountain Coffee Roasters
33 Coffee Lane
Waterbury, VT 05676

 

Re:  Transition Agreement with Green Mountain Coffee Roasters, Inc.

 

Dear Michelle:

 

Green Mountain Coffee Roasters, Inc. (“Company”), and you have agreed that you
will transition from the Company and its affiliates on the terms set forth in
this transition agreement.

 

1.                                      Employment Period; Termination Date.

 

A.                                    Employment Period.

 

1.                                      Your role as President, US Commercial,
of the Company, will end on September 28, 2013. Your employment with the Company
will continue until March 31, 2014 (the “Transition Date”), subject to earlier
termination as provided herein.

 

2.                                      Subject to earlier termination as
provided below, at the close of business on the Transition Date, you will
terminate your service as an employee of the Company, and such termination shall
be deemed an involuntary termination not for cause.  The period of time between
the date hereof and the Transition Date (or earlier Termination Date, as defined
below) is hereinafter referred to as the “Employment Period”.

 

3.                                      During the Employment Period you may
terminate your employment and your services at any time for any reason, subject
to the notice provision below.  During the Employment Period the Company may
terminate you only for gross misconduct meaning any combination of the
following: (i) commission by you of a crime involving moral turpitude, or of a
felony; (ii) gross neglect of your duties (other than as a result of incapacity
resulting from physical or mental illness or injury) that continues for thirty
(30) days after the Company gives written notice to you thereof; or (iii) an act
of dishonesty or breach of faith in the conduct by you of your duties for the
Company that is materially injurious to the Company.

 

4.                                      Your termination date (“Termination
Date”) is the last day that you perform services as an employee of the Company. 
In no event will your Termination Date be later than March 31, 2014.  The
occurrence of your Termination Date will also terminate the Employment Period. 
For avoidance of doubt, your Termination Date will be the Transition Date unless
you previously die, unilaterally voluntarily terminate your employment, you and
the Company mutually agree in writing to an earlier Termination Date or unless
the Company terminates you

 

[g201914km01i002.jpg]

 

--------------------------------------------------------------------------------


 

for gross misconduct.

 

2.                                      Duties and Compensation.

 

A.                                    Employment duties.  During the Employment
Period, you will continue to perform your duties as assigned from time to time
by the Company’s President and Chief Executive Officer, faithfully, with the
utmost loyalty, to the best of your abilities and in the best interests of the
Company.  Should you commence employment as an employee with another company at
any time during the Employment Period, you will be deemed to have unilaterally
voluntarily terminated your employment with the Company, except as provided
herein. Provided further, and subject to the provisions of Paragraph 8C below,
following September 28, 2013, you shall be permitted to serve on behalf of
Boards, civic groups or educational institutions, or engage in other similar
activities.

 

B.                                    Compensation. Subject to your execution of
releases as provided in Section 7, and to your continued compliance with
Section 8,

 

1.                                      Base Salary.  During the Employment
Period, the Company will continue to pay you a base salary at the gross annual
rate of $406,000 (“Base Salary”).  The Base Salary shall be paid in accordance
with the Company’s normal payroll practices.

 

2.                                      FY 2013 Annual Incentive Bonus
Payment.   You shall receive the FY 2013 annual incentive bonus under the Senior
Executive Short Term Incentive Compensation Plan (“STIP”), paid at the same time
as other recipients receive their annual incentive payments for FY 2013.

 

3.                                      Benefit Plans.

 

a)                                     During the Employment Period, you will
continue to be eligible to participate in the Company’s employee benefit plans,
including but not limited to: the 401(k) plan, employee stock purchase plan,
group medical, dental, life and vision plans, and to receive fringe benefits,
all in accordance with Company plans and policies, as they may be in effect from
time to time.

 

b)                                     As of the earlier of the Transition Date
or your Termination Date, you will no longer to be eligible to participate in
employee benefit plans (including 401(k), employee stock purchase plan, group
medical, dental and vision plans, or fringe benefits), and your participation
therein shall cease.

 

c)                                      COBRA Payments.  Subject to your having
timely elected under the federal law known as “COBRA” to continue participation
in the Company’s group medical, dental and vision plans for yourself and those
individuals who were your eligible dependents immediately prior to the earlier
of the Transition Date or your Termination Date, and subject to your making the
required payments of the applicable COBRA

 

--------------------------------------------------------------------------------


 

premium, the Company will make monthly payments (“COBRA Payments”) in an amount
equal to the difference between the monthly cost of such COBRA continuation
coverage and the premium cost to you of participation in such group medical,
dental and vision plans had you remained in active employment. Provided you
continue to pay the applicable COBRA premiums, such monthly COBRA Payments shall
continue until the earlier of (a) nine (9) months from the earlier of your
Transition Date or your Termination Date or (b) the date you (or in the case of
your dependents, your dependents) become eligible for coverage under the
medical, dental and/or vision plan of another employer (or in the case of your
dependents, cease to be eligible for COBRA continuation coverage).

 

4.                                      Options PSUs and RSUs.  During the
Employment Period you will continue to vest in your options, performance stock
units (“PSUs”) and restricted stock units (“RSUs”) in accordance with their
terms, as amended from time to time, except as otherwise provided herein.  For
the avoidance of doubt, your provision of services hereunder through the
Termination Date, regardless of role, shall be deemed “Employment” for purposes
of the Company’s 2006 Incentive Plan (“2006 LTI Plan”) and any awards granted
thereunder.  As of your Termination Date (whenever occurring), your outstanding
options, PSUs and RSUs will be treated as provided under the terms of the
respective award agreement (as amended from time to time) for an involuntary
termination other than for Cause, except as otherwise herein provided.  You
shall not be eligible for “Retirement” treatment under such agreements.

 

5.                                      During the Employment Period you will
continue to be eligible for reimbursement of appropriate business expenses in
accordance with Company policies, as they may be amended from time to time.

 

6.                                      If your employment ends on the
Transition Date the Company will continue to pay your Base Salary, in accordance
with the Company’s normal payroll practices, for the period from the Transition
Date through December 31, 2014, except as otherwise provided herein.

 

7.                                      Outplacement.   The Company agrees to
provide you with Executive Outplacement services with a value of up to
$25,000.00 with a service provider selected exclusively by the Company. 
Outplacement services will be available to you commencing on or after
September 1, 2013 to be completed by August 31, 2014. Payment for outplacement
services will be made directly to the service provider. No payment will be made
to you in lieu of utilization of outplacement services. During the Employment
Period, the Company agrees to accommodate your schedule for purposes of meeting,
consulting and engaging with the Executive Outplacement provider.

 

C.                                    Effective August 23, 2013,

 

1.                                      Your participation in the Green Mountain
Coffee Roasters, Inc. 2008 Change-In-Control Severance Benefit Plan, as amended
(the “Change in Control Severance Benefit Plan”), shall cease and;

 

--------------------------------------------------------------------------------


 

2.                                      You will not be eligible for new or
additional awards under the 2006 LTI Plan and;

 

3.                                      You will not receive a merit increase
and will not participate in the STIP for fiscal years ending after FY 2013. 
However, in lieu of your continued participation in the STIP for the portion of
your Employment Period that occurs after September 28, 2013 you shall receive a
lump sum bonus of $68,000.00, (less taxes and authorized withholdings) payable
within ten (10) days of your Termination Date or earlier by mutual agreement.

 

4.                                      You shall also be eligible for an
additional bonus of $42,000.00, less taxes and authorized withholdings, payable
on or before December 1, 2013,  contingent upon the Company’s good faith
determination that you have demonstrated good faith alignment with, flexibility
and positive support for, the organizational structure changes and personnel
assignments to be determined and implemented by the company.

 

3.                                      Early Termination.

 

A.                                    You may terminate your employment
hereunder unilaterally and voluntarily at any time by written notice to the
President and Chief Executive Officer of the Company.  Your Termination Date
shall be the date stated in such notice, but not earlier than 10 days after
delivery of such notice to the Chief Executive Officer of the Company.  Should
you unilaterally terminate your employment prior to March 31, 2014, such
termination shall be treated as a voluntary termination for all purposes and in
accordance with Company plans and policies, as they may be in effect from time
to time.   Should you and the Company mutually agree in writing to a Termination
Date after December 31, 2013 and prior to March 31, 2014, the Company shall
continue to pay your Base Salary, in accordance with the Company’s normal
payroll practices for a period of nine (9) months from such Termination Date and
your options, PSUs and RSUs shall be treated as an involuntary termination
without cause as provided in their respective grant agreements, as amended from
time to time, except as otherwise provided herein.

 

B.                                    The Company may terminate you for gross
misconduct as defined above. The Company acknowledges that as of the date of
this Agreement it is not aware of circumstances that would constitute your gross
misconduct.  The date of the end of the notice period, if any, shall be the
Termination Date.  The Company’s sole obligation to you in the event of such
termination shall be to pay you the Accrued Obligations (as defined in
Section 5), to the extent not previously paid.  Your unvested equity awards
shall thereupon be forfeited.

 

C.                                    In the event your services are terminated
by your death prior to the Transition Date, the date of your death shall be the
Termination Date and the Company will pay or provide your designated beneficiary
(or if none, your estate) with the following, provided your designated
beneficiary (or, if none, your executor) duly executes and does not revoke the
Supplemental Release described in Section 7.B.:

 

1.                                      The Accrued Obligations, to the extent
not previously paid;

 

--------------------------------------------------------------------------------


 

2.                                      In lieu of your 2013 Annual Incentive, a
lump sum payment in respect of your FY 2013 STIP, in an amount equal to your
target FY2013 STIP which shall be paid not more than 30 business days after your
death. The lump sum bonus described in Section 2C.3 above; and

 

3.                                      Treatment of your equity as described in
the applicable grant agreement (as amended from time to time) in the event of
termination of employment by death, except as otherwise provided herein.

 

4.                                      Death after Termination Date.  If your
death occurs after your Termination Date but prior to the date you have received
all payments to which you are entitled under Section 2.B.6., the Company’s sole
obligation to your designated beneficiary (or if none, your estate) will be
(a) to accelerate the remaining such payments and to pay them in a lump sum as
soon as administratively practical after your death, but in no event more than
30 business days after your death, and (b) if not previously paid, to pay your
FY2013 STIP.

 

5.                                      Accrued Obligations.  Whether or not you
sign a Supplemental Release as provided in Section 7.B.,  the Company will pay
or provide you the following (collectively, the “Accrued Obligations”):

 

A.                                    Within five (5) business days after your
Termination Date, the Company will pay you any earned but unpaid Base Salary
through your Termination Date; your FY2013 STIP, if unpaid.

 

B.                                    The Company will reimburse any
unreimbursed business expenses existing on your Termination Date, in accordance
with the Company’s normal reimbursement policies and practices.

 

C.                                    Effective as of the earlier of the
Transition Date or your Termination Date, you may elect to continue group
medical, dental and vision coverage under the federal law known as “COBRA,” if
and to the extent you are eligible to do so.

 

D.                                    Within 5 days after the earlier of the
Transition Date or your Termination Date, the Company will pay you any earned
but unused vacation time as determined in accordance with the Company’s policies
then in effect.

 

E.                                     You will be entitled to your vested
account balance under and subject to the terms and provisions of the Company’s
401(k) Plan, and, if enrolled, a refund of any of the funds you contributed to
the Company’s employee stock purchase plan, as amended, according to the terms
and provisions of the plan.

 

6.                                      Change in Control.

 

A.                                    After your Termination Date.  If there
should occur a change in control of the Company (as defined in the Company’s
Change in Control Severance Benefit Plan) that qualifies as a change in
ownership of the Company or a change in effective control of the Company, or as
a change in the ownership of a substantial portion of the assets of the Company
under Treasury Regulation 1.409A-3(i)(5)(v), (vi), or (vii) (a “409A CIC”) after
your Termination Date, the Company’s sole obligations to you will be, subject to
the last sentence of this Section 6.A., to provide the following:  (i) to
accelerate

 

--------------------------------------------------------------------------------


 

the payment of any remaining payments to which you may be entitled as of the
date of the 409A CIC under Section 2.B.6. and to pay them in a lump sum within
five (5) business days after the 409A CIC, and (ii) if the 409A CIC occurs after
your Termination Date and prior to the end of the applicable performance period
under the FY 2013 STIP, then no amount shall be payable under Section 2.B.2.,
and you shall be entitled to a lump sum payment equal to the amount that would
have been paid to you in respect of the FY 2013 STIP had you remained employed
until the date of the 409A CIC pursuant to the relevant transaction documents,
such amount payable in respect to the FY 2013 STIP not later than five
(5) business days after the 409A CIC.  For avoidance of doubt, a change in
control of the Company that is not a 409A CIC shall not affect the timing of
payments hereunder.

 

B.                                    On or Before your Termination Date.  If
there should occur a 409A CIC and your Termination Date has not previously
occurred, then the date of the 409A CIC shall be your Termination Date; and you
shall be paid the Accrued Obligations not later than five (5) business days
after the 409A CIC, to the extent not previously paid.  In addition, provided
you sign and do not revoke the Supplemental Release as described in Section 7.B.
and subject to your continued compliance with Section 8, the Company will pay or
provide the following, in lieu of the amounts and form of payment applicable
under Sections 2.B.6, 2.B.2., and/or 2.B.4., as applicable:

 

a)                                     Remaining payments.  In a lump sum not
later than five (5) business days after the date of the 409A CIC, an amount
equal to the sum of the remaining unpaid amounts under Section 2.B.6.;

 

b)                                     FY 2013 STIP.  To the extent no amount
relating to your STIP for FY 2013 has previously been paid, an amount equal to
your target annual bonus under the STIP for FY 2013  in a lump sum not later
than five (5) business days after the 409A CIC;

 

c)                                      The lump sum bonus described in
Section 2C.3 above; and

 

d)                                     Options, PSUs and RSUs.  Your options,
PSUs and RSUs to the extent not previously settled, will be treated as provided
in the documents and instruments effecting the 409A CIC; provided that if the
options, PSUs and RSUs are not assumed by the acquiror survivor in the
transaction, your unvested equity shall become fully vested immediately prior to
the CIC so that you have an opportunity to exercise any outstanding options and
participate in the 409A CIC transaction the same as any common shareholder with
respect to your equity.

 

7.                                      Release; Supplemental Releases.

 

A.                                    Release.  The effectiveness of this
transition agreement is contingent on your timely execution and non-revocation
of a release and waiver of claims in the form attached hereto as Appendix A
(“Release”).  If you do not timely execute the Release or if you revoke it, then
you will be deemed to have involuntarily terminated your employment and your
service with the Company and its affiliates as of the date of this transition
agreement.  In that case, this transition agreement shall be null and void,

 

--------------------------------------------------------------------------------


 

and any payments of compensation or provision of benefits after the date of this
transition agreement and the last date for non-revocation of the Release shall
be deemed made pursuant to the terms of your September 23, 2008, as revised
March 16, 2009, employment letter from the Company.

 

B.                                    Supplemental Releases.  As a condition of
receiving any benefits other than the Accrued Obligations after your Termination
Date, you agree to execute within 21 days after your Termination Date and not
revoke, a separate supplemental release and waiver of claims in the form
attached hereto as Appendix B (“Supplemental Release”).

 

C.                                    No Payments until Release Irrevocable. 
Payments and benefits conditioned upon the execution and nonrevocation of the
Release or Supplemental Release shall not be made or commence, notwithstanding
any other provision of this transition agreement to the contrary, prior to the
expiration of the revocation period for the Release or Supplemental Release, as
applicable.  Upon the expiration of the applicable revocation period for the
Release or Supplemental Release, any payments or benefits so postponed shall be
cumulated and paid the day after the expiration of such revocation period;
provided you have not revoked the Release or Supplemental Release.

 

8.                                      Confidentiality; Restrictive Covenants.

 

A.                                    Need for Restrictive Covenants.  You
acknowledge that, as a senior executive of the Company, you have and, prior to
the Termination Date, will acquire and have access to, and have and will, prior
to the Termination Date, continue to develop substantial and intimate knowledge
of, the Company’s Confidential Information, as defined below, and that you have
and will, prior to the Termination Date, also continue to develop a unique and
comprehensive familiarity with the Company and the business conducted by the
Company and its affiliates, which you would not have otherwise had but for your
employment with the Company, and which you acknowledge are valuable assets of
the Company.  Accordingly, in consideration of the foregoing and of entering
into this transition agreement, you agree to undertake the obligations set forth
in Sections 8.B., C. and D., which you acknowledge are reasonably designed to
protect the legitimate business interests of the Company, without unreasonably
restricting your post-employment employment opportunities.   This paragraph 8
shall constitute the entire agreement between you and the Company and its
affiliates on the subject of the restrictive covenants applicable to you after
the date hereof, and supersedes all other prior agreements between you and the
Company or its affiliates regarding such subject matter.

 

B.                                    Confidentiality.  You acknowledge that you
have and, prior to the Termination Date, will continue to have access to
Confidential Information of the Company, its affiliates, and the Foundation. All
Confidential information is of irreplaceable value to the Company, its
affiliates, and the Foundation.  Except as required to perform your
responsibilities for the Company, its affiliates, or the Foundation, to comply
with law or regulation, or as authorized in writing in advance by the Chief
Executive Officer of the Company, you will not, at any time, use, disclose or
take any action which may result in the use or disclosure of any Confidential
Information.  “Confidential Information” means all confidential and proprietary
information of the Company or its affiliates, and includes, but is not limited
to actual and prospective customer and client lists and pricing information,
business plans, programs and tactics, research and development information,
personnel information, and all other information unique to the

 

--------------------------------------------------------------------------------


 

Company and not readily available to the public, including designs,
improvements, inventions, formulas, compilations, methods, strategies,
capabilities, forecasts, software programs, processes, know-how, data, operating
methods and techniques, and all business costs, profits, vendors, markets,
sales, products, marketing, sales or other financial or business information,
and any modifications or enhancements of any of the foregoing.

 

C.                                    Restrictive Covenants.  You agree and
covenant not to, without the explicit written permission of the Chief Legal
Officer of the Company:

 

1.                                      contribute your knowledge, directly or
indirectly, in whole or in part, as an employee, officer, owner, manager,
advisor, consultant, agent, partner, director, shareholder, volunteer, intern or
in any other similar capacity to an entity engaged in the same or similar
business as of September 28, 2013 as the Company and its affiliates anywhere in
the United States for a period of 12 months following your Termination Date;

 

2.                                      directly or indirectly, solicit, hire,
recruit, attempt to hire or recruit, or induce the termination of employment of
any employee of the Company or its affiliates for 12 months following your
Termination Date; or

 

3.                                      directly or indirectly, solicit, contact
(including, but not limited to, e-mail, regular mail, express mail, telephone,
fax, instant message, or tweet) attempt to contact or meet with any current
customer of the Company or any of its affiliates for purposes of offering or
accepting goods or services similar to or competitive with those currently
offered by the Company or any of its affiliates for a period of 12 months
following your Termination Date.

 

D.                                    Nondisparagement.  You agree (a) not to
make issue, circulate, publish or utter any statement, whether written or oral,
to any third party or take any action or cause or assist another person to do
so, which is intended to or would reasonably be foreseeable to have the effect
of being false or of disparaging, defaming, criticizing, holding in a negative
light or reflecting adversely upon the Company (including its current and former
parents, subsidiaries, affiliates, successors, assigns, directors, officers,
shareholders, employees, agents, products, services or practices, and the
Foundation), and (b) not to publish, comment upon or disseminate any statements
suggesting or accusing the Company, any of its affiliates or the Foundation, or
any of their respective agents, employees or officers of any misconduct or
unlawful behavior. The Company agrees to direct its, executive officers, (x) not
to make issue, circulate, publish or utter any statement, whether written or
oral, to any third party or take any action or cause or assist another person to
do so, which is intended to or would reasonably be foreseeable to have the
effect of being false or of disparaging, defaming, criticizing, holding in a
negative light or reflecting adversely upon you, and (y) not to publish, comment
upon or disseminate any statements suggesting or accusing you of any misconduct
or unlawful behavior.  Notwithstanding the foregoing, you and the Company’s
executive officers may give truthful and non-malicious testimony if properly
subpoenaed to testify under oath, and truthfully and non-maliciously cooperate
in investigations by governmental or regulatory authorities.  You agree to
direct all inquiries from prospective employers, the media or, after your
Termination Date, governmental or regulatory authorities to the Company’s Chief
Human Resources Officer or Chief Legal Officer.

 

--------------------------------------------------------------------------------


 

E.                                     Company Property.  As soon as practicable
following your Termination Date, you will return to the Company all keys, key
cards, Confidential Information, documents, manuals, computers, computer
programs, flash drives, CDs, diskettes or other recording media, customer lists,
notebooks, reports and other written or graphic materials, including all copies
thereof and whether in electronic form or otherwise, relating in any way to the
Company’s business and prepared by your or obtained by your from the Company,
its customers or suppliers during the course of your provision of services to
the Company.  You covenant that you will retain no copies of any such material.

 

F.                                      Remedies on Breach.  In the event of a
breach of any of the foregoing covenants (including Sections 8.B., C., D. and E
hereof),

 

1.                                      Any unvested portion of your outstanding
options, PSUs and RSUs shall be forfeited effective as of the date of such
breach, unless sooner terminated by operation of another term or condition of
this transition agreement or the applicable plan; and

 

2.                                      Any amounts due to be paid under
Section 2.B shall be forfeited as of the date of such breach, and any amounts
previously paid under Section 2.B shall be subject to recoupment (to the extent
permitted by applicable law); and

 

3.                                      The Company shall be entitled to seek,
in addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security.  Such equitable relief shall be
in addition to, and not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

9.                                      Litigation and Regulatory Cooperation. 
You agree to reasonably cooperate with the Company and its affiliates after the
Transition Date in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company or any of its affiliates that relate to events or occurrences that
transpired during the time you provided services to the Company, including but
not limited to pending matters, whether asserted as litigation, threatened
litigation, an internal investigation or complaint, or any investigation or
review by any foreign, federal, state or local regulatory authority.  Your full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available at reasonable times and reasonable places to
(a) meet with and provide truthful and accurate information to counsel for the
Company and its affiliates as part of the Company’s investigation of such
matters, (b) meet with governmental officials to provide accurate and truthful
information at the request of the Company or an affiliate, (c) prepare for
discovery or trial, and (d) act as a witness at the request of the Company or
any affiliate and provide truthful testimony as may be required.  In scheduling
your time to prepare for such meetings and conferences, and any appearances for
discovery or trial, the Company shall take into account your personal and
professional obligations and shall use reasonable efforts to minimize
interference with any other employment obligations that you may have, provided
that you shall also use reasonable efforts to accommodate the schedule of the
Company and its counsel.  You will be entitled, upon delivery of customary
supporting documentation, to reimbursement for reasonable out-of-pocket travel
expenses approved in advance, and other expenses approved in advance by the
Company, including but not limited to reasonable

 

--------------------------------------------------------------------------------


 

counsel fees and costs you incur in connection with the foregoing.  For the
avoidance of doubt, Executive shall continue to be indemnified in substantially
the same manner as if under the August 10, 2009 Indemnification Agreement for
alleged acts or omissions for the period May 9, 2013 through March 31, 2014
provided Executive remains employed during that period.

 

10.                               Additional provisions.

 

A.                                    Withholding; Deductions.  Any payments to
you are subject to required withholding and authorized deductions.

 

B.                                    Recoupment.

 

1.                                      Recoupment provisions in any documents
or any Company policy applicable to you shall remain in effect.

 

2.                                      If there is a material adjustment of
financial results for fiscal year 2013 or fiscal year 2014 (the “Adjusted
Financial Statements”), and the Board of Directors of the Company (the “Board”)
or a committee thereof determines that as a result of such adjustment materially
more compensation was paid to you under the FY2013 STIP, and/or materially more
PSUs were granted to you, than if the Adjusted Financial Statements had been the
financial statements originally reported, the Board or a committee thereof may
require you to (a) reimburse the Company for any incentive paid to you under the
FY2013 STIP in excess of what would have been paid to you under the Adjusted
Financial Statements, and (b) forfeit any or all PSUs granted to you in excess
of what would have been granted to you under the Adjusted Financial Statements
(including any shares of Common Stock issued to you upon such PSUs’ vesting). 
Provided, that such actions are taken against all other participants or
grantees.

 

3.                                      In addition, your FY2013 STIP and PSUs
shall be subject to recoupment by the Company to the extent required to comply
with (a) applicable law or regulation or the rules of the stock exchange on
which the Company’s common stock is traded or (b) any other applicable clawback
or recoupment policy as required by law.

 

C.                                    Compliance with Section 409A.

 

1.                                      To the extent this transition agreement
provides for compensation that is deferred compensation subject to Section 409A,
it is intended that you not be subject to the imposition of taxes and penalties
(“409A Penalties”) under Section 409A, and this transition agreement shall be
construed in accordance with that intent.

 

2.                                      Notwithstanding any other provision in
this transition agreement, if as of the date on which you incur a separation
from service within the meaning of Section 409A, you are a “specified employee”
as determined by the Company, then to the extent any amount payable or benefit
provided to you that the Company reasonably determines would be nonqualified
deferred compensation within the meaning of Section 409A,   for which payment is
triggered

 

--------------------------------------------------------------------------------

 

by your separation from service (other than on account of death), and that under
the terms of this transition agreement would be payable on or prior to the
six-month anniversary of your separation from service, such payment or benefit
shall be delayed until the earlier to occur of (a) the day after the six-month
anniversary of such separation from service, or (b) the date of your death.

 

3.             With respect to any reimbursements under this transition
agreement, such reimbursement shall be made on or before the last day of the
calendar year following the calendar you in which the expense was incurred;
subject to timely submission of proper substantiation in accordance with the
Company’s policies and procedures therefor.

 

4.             The amount of any expenses eligible for reimbursement of the
amount of any in-kind benefits provided, as the case may be, under this
transition agreement during any calendar year shall not affect the amount of
expenses eligible for reimbursement or the amount of any in-kind benefits
provided during any other calendar year.  The right to reimbursement or to any
in-kind benefit pursuant to this transition agreement shall not be subject to
liquidation or exchange for any other benefit.

 

5.             If under this transition agreement, an amount is to be paid in
two or more installments or two or more monthly payments, then for purposes of
Code Section 409A, each installment shall be treated as a separate payment.

 

6.             If payment of any amount of deferred compensation subject to
Section 409A is contingent upon your execution of a release and waiver of
claims, and if the period within which you must sign and not revoke the release
and waiver of claims would begin in one calendar year and expire in the
following calendar year, then any payments contingent on such employment-related
action shall be made (or commence) in such following calendar year (regardless
of the year of execution of such release) if payment in such following calendar
year is required in order to avoid 409A Penalties.

 

7.             You acknowledge that notwithstanding this Section 10.C. or any
other provision of this transition agreement, the Company and its affiliates are
not providing you with any tax advice with respect to Section 409A or otherwise,
and are not making any guarantees or other assurances of any kind to you with
respect to the tax consequences or treatment of any amounts paid or payable to
you under this transition agreement or your equity award agreements. You are
solely responsible for the payment of taxes, including any 409A Penalties.

 

D.            Entire Agreement.  This transition agreement constitutes the
entire agreement between you and the Company and its affiliates on the subject
of any payments and benefits due to you after the date hereof, and supersedes
all other prior agreements between you and the Company or its affiliates, except
for the Indemnification Agreement between you and the Company dated August 10,
2009, for the period covered by such Agreement, your options granted on
November 3, 2008, March 12, 2009, March 11, 2010, March 10, 2011, March 22, 2012
and March 7, 2013, your Restricted Stock Units

 

--------------------------------------------------------------------------------


 

granted March 22, 2012 and March 7, 2013, and your Performance Stock Units
granted on March 7, 2013, which shall continue to apply (as amended from time to
time), except as otherwise provided herein, and are hereby made a part of this
transition agreement by reference.  Specifically, but not exclusively, your
September 23, 2008, as revised March 16, 2009, employment letter is superseded
in its entirety, and the Change in Control Severance Benefit Plan does not apply
to you.  The payments and benefits described in this transition agreement will
be the only such payments and benefits you are to receive in connection with the
termination of your employment and your separation from service with the Company
and its affiliates, and you acknowledge you are not entitled to any additional
payments, rights or benefits not otherwise described in this transition
agreement.  Any payments, rights or benefits you receive under this transition
agreement will not be taken into account for purposes of determining benefits
under any employee benefit plan of the Company, except to the extent required by
law, or as otherwise expressly provided under the terms of such plan.  In
addition, in the event of any conflict between any provisions of this transition
agreement and the provisions of any other agreement you have with the Company,
the provisions of this transition agreement shall control.

 

E.            Binding on Successors to the Company; Non-assignment.  This
transition agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.  You shall not assign or otherwise
alienate your rights under this transition agreement.

 

F.             Governing Law.  The validity, interpretation, construction, and
performance of this transition agreement shall be governed by the laws of the
State of Massachusetts without regard to its principles of conflicts of law, and
except to the extent preempted by federal law.

 

G.            Severability.  In the event that any one or more of the provisions
of this transition agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this transition agreement shall not be affected thereby,
provided that if any portion of the Release or the Supplemental Release shall be
or become invalid, illegal or unenforceable in any respect, the Company shall be
relieved of its obligations hereunder that are contingent on your execution and
non-revocation of the Release or Supplemental Release.

 

 

Sincerely,

 

 

 

GREEN MOUNTAIN COFFEE ROASTERS, INC.

 

 

 

 

 

 

By:

/s/ Brian P. Kelley

 

Brian P. Kelley, Chief Executive Officer

 

 

 

 

ACKNOWLEDGED AND AGREED

 

 

--------------------------------------------------------------------------------


 

/s/ Michelle Stacy

 

Michelle Stacy

 

 

 

Date: August 21, 2013

 

 

--------------------------------------------------------------------------------


 

Appendix A
Release and Waiver

 

THIS RELEASE is executed by the undersigned (the “Executive’) as of the date
indicated below.

 

WHEREAS, the Executive and Green Mountain Coffee Roasters, Inc. (the “Company”)
entered into a transition agreement dated August 2, 2013 (the “Transition
Agreement”), subject to the Executive’s timely execution and non-revocation of
this Release and to his compliance with its terms and the terms of the
Transition Agreement;

 

NOW, THEREFORE, in consideration of the Company’s entering into the Transition
Agreement and other good and valuable consideration, the Executive agrees as
follows:

 

1.             Executive irrevocably and unconditionally releases, acquits, and
forever discharges the Company and all of its current and former related
entities, affiliates, successors, predecessors, assigns, owners, investors,
stockholders, partners, members, and employee benefit plans, and all of their
directors, officers, employees, agents, representatives, insurers,
administrators, attorneys, and all persons acting by, through, under, or in
concert with any of them (collectively “Releasees”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts, and
expenses (including attorneys’ fees and costs) of any nature whatsoever, known
or unknown, suspected or unsuspected (“Claim” or “Claims”), which Executive now
has, owns or holds, or claims to have, own or hold, or which Executive at any
time heretofore had, owned or held, or claimed to have had, owned or held, or
which Executive at any time hereafter may have, own or hold, or claim to have,
own or hold, against any of the Releasees relating to any event, act, or
omission that has occurred prior to or as of the date Executive signs this
Release.  This Release shall not apply to (a) any of the Company’s obligations
under the terms of the Transition Agreement, and (b) Executive’s right to
indemnification under the Company’s Certificate of Incorporation, bylaws,
insurance policies, and the indemnification agreement between the Company and
Executive dated August 10, 2009.  For the avoidance of doubt, Executive shall
continue to be indemnified in substantially the same manner as if under the
August 10, 2009 Indemnification Agreement for any alleged acts or omissions for
the period May 9, 2013 through March 31, 2014 provided Executive remains
employed by the Company during that period.

 

2.             Without limiting the foregoing, Executive specifically waives and
releases all rights, claims (including claims for attorneys’ fees), demands, and
causes of action under the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Rehabilitation
Act of 1973, as amended; the Worker Adjustment Retraining and Notification Act;
the Americans with Disabilities Act; and any comparable state law, concerning
Executive’s relationship and association with any of the Releasees and the
creation and termination of such relationship.  Executive acknowledges and
understands that the release of claims under the ADEA is subject to special
waiver protection under 29 U.S.C. § 626(f).

 

a.             In accordance with that section, Executive specifically agrees
she is knowingly and voluntarily releasing and waiving any right or claim of
discrimination under the ADEA.

 

--------------------------------------------------------------------------------


 

b.             In particular, she acknowledges and understands the following:

 

(i)            she is not waiving rights or claims for age discrimination under
the ADEA that may arise after the date she signs this Release;

 

(ii)           she is not waiving her right to file a complaint or charge with
the EEOC or participate in any investigation or proceeding conducted by the
EEOC;

 

(iii)          she is waiving rights or claims for age discrimination under the
ADEA in exchange for entering into the Transition Agreement, which is in
addition to anything of value to which she otherwise is entitled;

 

(iv)          she has been advised to consult with an attorney of her choice
before signing this Release, and she has had an opportunity to do so;

 

(v)           she has freely and voluntarily entered into this Release without
any threat, coercion, or intimidation by any person;

 

(vi)          she has been given the opportunity to take 21 days to consider
whether to sign this Release, although she is not required to wait 21 days; and

 

(vii)         she will have seven days after the date she signs this Release
within which to revoke it, and the Release shall not become effective or
enforceable as to any party until that revocation period has expired without
revocation of the Release.  Any such revocation shall be in writing and shall be
sent to Linda Longo Kazanova, Vice President, Chief Human Resources Officer, at
the Company’s headquarters at 33 Coffee Lane, Waterbury, VT 05676.

 

3.             The Executive understands that nothing in this Release shall be
construed to prohibit her from filing a charge with, or participating in any
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission, National Labor Relations Board, and/or any federal, state or local
agency.  Notwithstanding the foregoing, the Executive hereby waives any and all
rights to recover monetary damages in any charge, complaint, or lawsuit filed by
her or by anyone else on her behalf based on events occurring prior to the date
of this Release.

 

4.             Executive expressly acknowledges that this Release is intended to
include in its effect, without limitation, all Claims which he does not know or
suspect to exist in her favor at the time of execution hereof and that this
Release contemplates the extinguishment of any such Claim or Claims.

 

5.             Executive agrees that she is bound by the provisions of the
Transition Agreement, which are fully incorporated into this Release.

 

6.             Executive represents that she has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claim or any portion thereof, or interest therein, and she agrees to indemnify,
defend and hold Releasees harmless from and against any and all Claims, based on
or arising out

 

--------------------------------------------------------------------------------


 

of any such assignment or transfer, or purported assignment or transfer of any
Claims or any portion thereof or interest therein.

 

7.             Executive represents and acknowledges that in executing this
Release she does not rely and has not relied upon any representation or
statement not set forth herein made by any of the Releasees or by any of the
Releasees’ agents, representatives, or attorneys with regard to the subject
matter, basis, or effect of this Release or otherwise.

 

8.             This Release shall be binding upon Executive and upon her
respective heirs, administrators, representatives, executors, beneficiaries,
successors, and assigns, and shall inure to the benefit of Releasees and each of
them, and to their heirs, administrators, representatives, executors,
successors, and assigns.

 

9.             This Release is made and entered into in the State of Vermont and
shall in all respects be interpreted, enforced, and governed under the laws of
the State of Vermont. The language of all parts of this Release shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.  It is agreed that this Agreement shall be
construed with the understanding that both parties were responsible for drafting
it.

 

10.          Capitalized terms used herein and not defined shall have the
meanings ascribed to them in the Transition Agreement.

 

11.          Should any of the provisions of this Release be declared or be
determined to be illegal or invalid, the validity of the remaining parts, terms,
or provisions shall not be affected thereby, and said illegal or invalid part,
term, or provision shall be deemed not to be a part of this Release.

 

12.          The signed Release must be returned to Linda Longo Kazanova, Chief
Human Resources Officer, at the Company’s headquarters at 33 Coffee Lane,
Waterbury, VT 05676 on or before August 26, 2013.  If Executive does not revoke
the Release within seven days after signing it, then the Release will take
effect as a legally binding document on the expiration of the seventh day after
signing.

 

PLEASE READ CAREFULLY.  THIS RELEASE AND WAIVER INCLUDES A RELEASE OF ALL KNOWN
OR UNKNOWN CLAIMS.

 

Executed at Reading (city), Massachusetts (state) this 21st day of August, 2013.

 

 

 

By:

/s/ Michelle Stacy

 

 

  Michelle Stacy

 

Received at South Burlington, Vermont this 21st day of August, 2013.

 

Green Mountain Coffee Roasters, Inc.

 

--------------------------------------------------------------------------------

 

By:

/s/ Linda Longo Kazanova

 

Printed Name: Linda Longo Kazanova

 

Title: Chief Human Resources Officer

 

 

Appendix B

 

Supplemental Release and Waiver

 

THIS SUPPLEMENTAL RELEASE is executed by the undersigned (the “Executive’) as of
the date indicated below.

 

WHEREAS, the Executive and Green Mountain Coffee Roasters, Inc. (the “Company”)
entered into a transition agreement dated August 2, 2013 (the “Transition
Agreement”), under which Executive is entitled to certain payments and benefits
following his Termination Date (as defined in the Transition Agreement), subject
to the Executive’s timely execution and non-revocation of this Supplemental
Release and to his compliance with its terms; and

 

WHEREAS, the Termination Date has occurred;

 

NOW, THEREFORE, in consideration of the payments and provision of benefits as
provided in the Transition Agreement, and other good and valuable consideration,
the Executive agrees as follows:

 

1.             Executive irrevocably and unconditionally releases, acquits, and
forever discharges the Company and all of its current and former related
entities, affiliates, successors, predecessors, assigns, owners, investors,
stockholders, partners, members, and employee benefit plans, and all of their
directors, officers, employees, agents, representatives, insurers,
administrators, attorneys, and all persons acting by, through, under, or in
concert with any of them (collectively “Releasees”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts, and
expenses (including attorneys’ fees and costs) of any nature whatsoever, known
or unknown, suspected or unsuspected (“Claim” or “Claims”), which Executive now
has, owns or holds, or claims to have, own or hold, or which Executive at any
time heretofore had, owned or held, or claimed to have had, owned or held, or
which Executive at any time hereafter may have, own or hold, or claim to have,
own or hold, against any of the Releasees relating to any event, act, or
omission that has occurred prior to or as of the date Executive signs this
Supplemental Release.  This Supplemental Release shall not apply to (a) any of
the Company’s remaining obligations under the terms of the Transition Agreement
and/or this Supplemental Release, or (b) Executive’s right to indemnification
under the Company’s bylaws, Certificate of Incorporation, insurance policies and
the indemnification agreement between the Company and Executive dated August 10,
2009. For the avoidance of doubt, Executive shall continue to be indemnified in
substantially the same manner as if under the August 10, 2009 Indemnification
Agreement for any alleged acts or omissions for the period May 9, 2013 through
March 31, 2014 provided Executive remains employed by the Company during that
period.

 

--------------------------------------------------------------------------------


 

2.             Without limiting the foregoing, Executive specifically waives and
releases all rights, claims (including claims for attorneys’ fees), demands, and
causes of action under the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended; Title VII of the Civil Rights Act of 1964, as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Rehabilitation
Act of 1973, as amended; the Worker Adjustment Retraining and Notification Act;
the Americans with Disabilities Act; and any comparable state law, concerning
Executive’s relationship and association with any of the Releasees and the
creation and termination of such relationship.  Executive acknowledges and
understands that the release of claims under the ADEA is subject to special
waiver protection under 29 U.S.C. § 626(f).

 

a.             In accordance with that section, Executive specifically agrees he
is knowingly and voluntarily releasing and waiving any right or claim of
discrimination under the ADEA.

 

b.             In particular, she acknowledges and understands the following:

 

(i)            she is not waiving rights or claims for age discrimination under
the ADEA that may arise after the date she signs this Supplemental Release;

 

(ii)           she is not waiving her right to file a complaint or charge with
the EEOC or participate in any investigation or proceeding conducted by the
EEOC;

 

(iii)          she is waiving rights or claims for age discrimination under the
ADEA in exchange for the payments and benefits under the Transition Agreement,
which are in addition to anything of value to which she otherwise is entitled;

 

(iv)          she has been advised to consult with an attorney of her choice
before signing this Supplemental Release, and she has had an opportunity to do
so;

 

(v)           she has freely and voluntarily entered into this Supplemental
Release without any threat, coercion, or intimidation by any person;

 

(vi)          she has been given the opportunity to take 21 days after his
Termination Date to consider whether to sign this Supplemental Release, although
she is not required to wait 21 days; and

 

(vii)         she will have seven days after the date she signs this
Supplemental Release within which to revoke it, and the Supplemental Release
shall not become effective or enforceable as to any party until that revocation
period has expired without revocation of the Supplemental Release.  Any such
revocation shall be in writing and shall be sent to Linda Longo Kazanova, Vice
President, Chief Human Resources Officer, at the Company’s headquarters at 33
Coffee Lane, Waterbury, VT 05676.

 

3.             The Executive understands that nothing in this Supplemental
Release shall be construed to prohibit her from filing a charge with, or
participating in any investigation or proceeding conducted by, the Equal
Employment Opportunity Commission, National Labor Relations Board, and/or any
federal, state or local

 

--------------------------------------------------------------------------------


 

agency.  Notwithstanding the foregoing, the Executive hereby waives any and all
rights to recover monetary damages in any charge, complaint, or lawsuit filed by
him or by anyone else on her behalf based on events occurring prior to the date
of this Supplemental Release.

 

4.             Executive expressly acknowledges that this Supplemental Release
is intended to include in its effect, without limitation, all Claims which she
does not know or suspect to exist in her favor at the time of execution hereof
and that this Supplemental Release contemplates the extinguishment of any such
Claim or Claims.

 

5.             Executive agrees that she shall continue to be bound by the
provisions of Sections 8, 9, and 10 of the Transition Agreement, which are fully
incorporated into this Supplemental Release.

 

6.             Executive represents that she has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claim or any portion thereof, or interest therein, and she agrees to indemnify,
defend and hold Releasees harmless from and against any and all Claims, based on
or arising out of any such assignment or transfer, or purported assignment or
transfer of any Claims or any portion thereof or interest therein.

 

7.             Executive acknowledges and agrees that, pursuant to the
Transition Agreement, she will have received payment for any and all
compensation for services rendered through the Termination Date, including all
wages or other compensation and all accrued and unpaid vacation pay.  Executive
agrees and understands that the Company has paid her for any reimbursable but
unpaid business expenses outstanding on the Termination Date.

 

8.             Executive represents and acknowledges that in executing this
Supplemental Release she does not rely and has not relied upon any
representation or statement not set forth herein made by any of the Releasees or
by any of the Releasees’ agents, representatives, or attorneys with regard to
the subject matter, basis, or effect of this Supplemental Release or otherwise.

 

9.             This Supplemental Release shall be binding upon Executive and
upon her respective heirs, administrators, representatives, executors,
beneficiaries, successors, and assigns, and shall inure to the benefit of
Releasees and each of them, and to their heirs, administrators, representatives,
executors, successors, and assigns.

 

10.          This Supplemental Release is made and entered into in the State of
Vermont and shall in all respects be interpreted, enforced, and governed under
the laws of the State of Vermont. The language of all parts of this Supplemental
Release shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.  It is agreed that
this Agreement shall be construed with the understanding that both parties were
responsible for drafting it.

 

11.          Capitalized terms used herein and not defined shall have the
meanings ascribed to them in the Transition Agreement.

 

--------------------------------------------------------------------------------


 

12.          Should any of the provisions of this Supplemental Release be
declared or be determined to be illegal or invalid, the validity of the
remaining parts, terms, or provisions shall not be affected thereby, and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Supplemental Release.

 

--------------------------------------------------------------------------------


 

13.          The signed Supplemental Release must be returned to Linda Longo
Kazanova, Chief Human Resources Officer, at the Company’s headquarters at 33
Coffee Lane, Waterbury, VT 05676 on or before April 21, 2014.  If Executive does
not revoke this Supplemental Release within seven days after signing it, then
the Agreement will take effect as a legally binding document on the expiration
of the seventh day after signing (the “Effective Date”).

 

PLEASE READ CAREFULLY.  THIS SUPPLEMENTAL RELEASE INCLUDES A RELEASE OF ALL
KNOWN OR UNKNOWN CLAIMS.

 

Executed at                                  (city),
                                 (state) this                day of
                          , 2014.

 

 

By:

 

 

 

  Michelle Stacy

 

Received at South Burlington, Vermont this        day of                     ,
2014.

 

Green Mountain Coffee Roasters, Inc.

 

 

By:

 

 

Printed Name: Linda Longo Kazanova

 

Title: Chief Human Resources Officer

 

 

--------------------------------------------------------------------------------
